Archer Daniels Midland Company 4666 Faries Parkway Decatur, Il62526 News Release FOR IMMEDIATE RELEASE November 6, 2007 ARCHER DANIELS MIDLAND REPORTS FIRST QUARTER RESULTS Decatur, IL— November 6, 2007— Archer Daniels Midland (NYSE: ADM) ► Net earnings for the quarter ended September 30, 2007 increased $ 38 million to $ 441 million - $ .68 pershare from $ 403 million - $ .61 per share last year. “ADM delivered record first quarter earnings,” said Chairman and CEO Patricia A. Woertz. “These exceptional results demonstrate the strength of ADM’s diversified asset and product portfolio.Where excellent first quarter earnings of a year ago reflected steep growth in the ethanol market, our record first quarter earnings this year demonstrate our strengths in sweeteners
